Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 8-11, 13, and 14 are objected to because of the following informalities:   the acronyms used (PVC, PVDC) should be defined when first used.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Prior, claim 6 referred to layers containing “polyvinyl chloride (PVC), a combination that consists of polyvinyl chloride (PVC) and polyvinylidene chloride (PVDC) or other PVC-co-polymerizable thermoplastics or elastomers”. Claim 6 has been amended to recite layers containing “PVC, or a mixture of PVC and PVDC and/or PVC-compatible thermoplastics or elastomers”. The concept of “PVC-compatible thermoplastics or elastomers” is not found within the specification as originally filed. The specification appears to only describe “PVC-co-polymerizable thermoplastics or elastomers”.  See for instance ¶ 2 of the specification: “The invention also relates to a co-extruded plasticized multi- layer food packaging film that consists of polyvinyl chloride (PVC), a combination that consists of polyvinyl chloride (PVC) and polyvinylidene chloride (PVDC) or other thermoplastics or elastomers that can be co-polymerized with PVC”. Accordingly, claim 6 fails to comply with the written description requirement. 
Notwithstanding the above, the specification only appears to describe PVDC or other thermoplastics or elastomers. Written support is not found for the newly used “and/or” terminology. 
Further the above amendment describes mixtures of PVC and PVDC polymers. However, the language within the specification repeatedly referring to “copolymerizing” calls into question whether Applicant was in actual possession of such mixtures. See for instance ¶ 2: “The invention also relates to a co-extruded plasticized multi- layer food packaging film that consists of polyvinyl chloride (PVC), a combination that consists of polyvinyl chloride (PVC) and polyvinylidene chloride (PVDC) or other thermoplastics or elastomers that can be co-polymerized with PVC”, which appears to suggest “PVC” and 
As claims 8-11, 13, and 14 depend from claim 6, they are rejected for the same issue discussed above. 
Claim 14 recites “wherein the concentration of the one or more polymer plasticizers and/or monomer plasticizers per film layer varies between 16% by weight and 35% by weight relative to the overall concentration”. The concept of the recited percentage being in relation to “per film layer” is not found within the specification as originally filed. Therefore, claim 14 fails to comply with the written description requirement. 
Claims 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “whereby the overall migration of the one or more polymer plasticizers and/or one or more monomer plasticizers is no more than 40 mg/dm2”. The scope of the claim is unclear as the conditions under which the overall migration is measured is unspecified. As evidenced by Coltro a measured overall migration value can change depending on what substrate is used (See for instance Tables 3 and 4). Moreover, other parameters such as time and temperature impact the observed value (see for instance Figure 6 and ¶ 144-145 of Gosse (US 2013/0225737 A1). An identical film can exhibit different overall migrations depending on what substrate, time, and temperature is used. 
As claims 8-11, 13, and 14 depend from claim 6, they are rejected for the same issue discussed above. 
Claim 14 recites “wherein the concentration of the one or more polymer plasticizers and/or monomer plasticizers per film layer varies between 16% by weight and 35% by weight relative to the overall concentration”. It is unclear what is meant by “overall concentration”. Is this referring to the overall concentration of plasticizer? Overall concentration of layer? Total amount of multilayer film? 
Claim Rejections - 35 USC § 103
Claims 6, 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi (GB2043533B) in view of Battersby (US 2012/0207887 A1) as evidenced by Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) and Coltro (Food Control, 2014, 44, 118-129).
Regarding Claim 6, Hisazumi teaches laminated films (Page 1, Lines 5-14) suitable for packaging foods (Page 1, Lines 15-29) and describes an embodiment in Example 3 where a co-extruded film comprising a center layer of vinyl chloride/vinylidene chloride copolymer and epoxidized soybean oil (construed as “supporting plasticized PVC film layer”) and an outer barrier layer comprising a copolymer of vinyl chloride/vinyl acetate and polyester oligo-condensate plasticizer (construed as “additional co-extruded PVC film”) is created (Page 8, Lines 50-63). Hisazumi teaches polyvinyl chloride homopolymers can be used (Page 3, Lines 33-36). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi explicitly states the presence of polymeric plasticizer in outer barrier layer renders the migration of plasticizer extremely small (Page 9, Lines 18-21). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Finally, it is noted the instant specification indicates outer barrier layers with polymeric plasticizers leads to the migration characteristics at issue (Figures 1-5, 7-9, and 11). Given such, the evidence of record indicates the multilayer films of Hisazumi necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary since Hisazumi describes the same structure, specifically polymeric plasticizer in outer barrier layer, and 
Hisazumi differs from the subject matter claimed in that a preferred total thickness is not described. Battersby is also directed toward flexible food packaging films (Abstract) and teaches films of various thicknesses are known whereby a suitable thickness should be thin enough to provide flexibility and yet thick enough to provide structural integrity (¶ 21). Battersby teaches normally, flexible films are at least 1 micron thick, but minimum/maximum/desirable thicknesses are easily determined by routine experimentation (¶ 22-23). Accordingly, Battersby expressly teaches the thickness of food packaging films is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal/workable film thicknesses for Hisazumi’s films within the scope of the present claims so as to produce desirable flexibility/structural integrity characteristics.
Regarding Claim 8, Hisazumi teaches the film comprises two 3 micron thick bonding agent layers on both sides of the central 20 micron thick center layer (Page 8, Lines 50-63). The bonding agent layers are construed as being “outer” with respect to the central layer. Hisazumi
Regarding Claim 9, Hisazumi teaches laminated films (Page 1, Lines 5-14) and describes an embodiment in Example 2 where a co-extruded film comprising a center layer of vinyl chloride/vinylidene chloride copolymer and epoxidized soybean oil (“A”; construed as “supporting plasticized PVC film layer”) and two outer barrier layers comprising a copolymer of vinyl chloride/vinyl acetate and polyester oligo-condensate plasticizer (“C”; construed as “additional co-extruded PVC film”) is created (See Page 8, Lines 28-47 where co-extruded films of Example 1 are created; see “C/A/C” film of Example 1 within Page 6, Lines 11-54). Hisazumi teaches polyvinyl chloride homopolymers can be used (Page 3, Lines 33-36). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10 and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. Therefore, the film described by Reinecke has three co-extruded film layers consisting of PVC copolymer and polymeric and/or monomeric plasticizer. With respect to migration properties, Hisazumi explicitly states the presence of polymeric plasticizer in outer barrier layer renders the migration of plasticizer extremely small (Page 9, Lines 18-21). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Finally, it is noted the instant specification indicates outer barrier layers with polymeric plasticizers leads to the migration characteristics at issue (Figures 1-5, 7-9, and 11). Given such, the evidence of record indicates the multilayer films of Hisazumi Hisazumi describes the same structure, specifically polymeric plasticizer in outer barrier layer, and the express teachings of the prior art indicate it was known such polymeric plasticizers procure low overall migration.
Regarding Claim 10, the outer barrier layer comprising polymeric plasticizer is construed as a migration barrier layer. The polymeric plasticizer is seen to be a lower-migration plasticizer than those contained within the central layer (see Table 1 of Reinecke).
Regarding Claim 11, as evidenced by Reinecke, the incorporation of plasticizer into PVC involves plasticizer penetrating into and interacting with the polar groups of PVC resin (Page 2). Accordingly, the PVC polymer itself within Hisazumi is broadly construed as “a plasticizer-binding substance”. 
Regarding Claim 13, the central and outer barrier layer of Hisazumi comprise “monomer and/or polymer plasticizers”.
Regarding Claim 14, Hisazumi teaches 5-70 pbw of polyester oligomer per 100 pbw of vinyl chloride polymer and 0.5-3 pbw of epoxidized oils per 100 pbw of polymer Page 4, Lines 16-31 and 38-53). The described ranges suggests concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hisazumi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hisazumi.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi (GB2043533B) in view of Battersby (US 2012/0207887 A1) and Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) as evidenced by Coltro (Food Control, 2014, 44, 118-129). 
Hisazumi teaches laminated films (Page 1, Lines 5-14) suitable for packaging foods (Page 1, Lines 15-29) and describes an embodiment in Example 3 where a co-extruded film comprising a center layer of vinyl chloride/vinylidene chloride copolymer and epoxidized soybean oil (construed as “supporting plasticized PVC film layer”) and an outer barrier layer comprising a copolymer of vinyl chloride/vinyl acetate and polyester oligo-condensate plasticizer (construed as “additional co-extruded PVC film”) is created (Page 8, Lines 50-63). Hisazumi teaches polyvinyl chloride homopolymers can be used (Page 3, Lines 33-36). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi explicitly states the presence of polymeric plasticizer in outer barrier layer renders the migration of plasticizer extremely small (Page 9, Lines 18-21). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Finally, it is noted the instant specification indicates outer barrier layers with polymeric plasticizers leads to the migration characteristics at issue (Figures 1-5, 7-9, and 11). Given such, Hisazumi necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary since Hisazumi describes the same structure, specifically polymeric plasticizer in outer barrier layer, and the express teachings of the prior art indicate it was known such polymeric plasticizers procure low overall migration.
Hisazumi differs from the subject matter claimed in that a preferred total thickness is not described. Battersby is also directed toward flexible food packaging films (Abstract) and teaches films of various thicknesses are known whereby a suitable thickness should be thin enough to provide flexibility and yet thick enough to provide structural integrity (¶ 21). Battersby teaches normally, flexible films are at least 1 micron thick, but minimum/maximum/desirable thicknesses are easily determined by routine experimentation (¶ 22-23). Accordingly, Battersby expressly teaches the thickness of food packaging films is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal/workable film thicknesses for Hisazumi’s films within the scope of the present claims so as to produce desirable flexibility/structural integrity characteristics.
Alternatively Regarding Claim 11, Reinecke teaches it was known that DIDP (diisodecyl phthalate) and DTDP (ditridecyl phthalate) are known to be useful in combination with more costly diffusion-resistant plasticizers such as polyesters for the Hisazumi because doing so would further improve resistance to diffusion-controlled plasticizer loss as taught by Rienecke.
Claims 6, 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi ‘175 (U.S. Pat. No. 4,320,175) as evidenced by Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) and Coltro (Food Control, 2014, 44, 118-129).
Regarding Claim 6, Hisazumi ‘175 teaches laminated vinylidene chloride films for packaging (Abstract; Col. 1, Lines 16-35) and describes an embodiment in Example 9 where a multi-layer film possessing layers of Example 1 is produced via co-extrusion (Col. 9, Line 60 to Col. 10, Line 15). Example 1 possesses a strengthening layer with poly(vinyl chloride-co-vinylidene chloride), polymeric plasticizer (c), and MBS impact modifier (construed as “supporting PVC film layer”) and a gas-barrier layer with poly(vinyl chloride-co-vinylidene chloride) and epoxidized soybean oil (Table I; Col. 7, Line 10 to Col. 9, Line 58; Col. 13, Lines 6-23). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi ‘175 explicitly states the polymeric plasticizer exhibits no migration into the barrier layer (Col. 4, Lines 49-54). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Given such, the evidence of record indicates the multilayer films of Hisazumi ‘175 necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary.
The particular embodiment of Hisazumi ‘175 differs from the subject matter claimed in that the described thickness is not within the claimed range. Hisazumi ‘175 teaches the gas barrier used can be 10 micron thick whereas the strengthening layer can range from 15-30 microns (Col. 8, Lines 6-30). Accordingly, Hisazumi ‘175 is seen to suggest total thicknesses that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hisazumi ‘175 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hisazumi ‘175. See MPEP 2123.
Regarding Claim 8, in the example of Hisazumi ‘175, the gas barrier layer has a thickness of 10 micron and the strengthening layer has a thickness of 30 micron (Table 1). The structure taught by Hisazumi ‘175 is seen to be no different in structure than a two layer film where the gas barrier layer is capable of facing a packaged material, whereby gas barrier layer is smaller in thickness than strenghthening layer.
Regarding Claim 9, Hisazumi ‘175 teaches embodiments where three-layered films are created where more than two film layers comprise poly(vinyl chloride-co-
Regarding Claim 10, in Example 1 of Hisazumi ‘175, the strengthening layer comprises a lower-migration plasticizer (polyester) than the adjoining film layer. Therefore, such a layer is seen to also function as a migration barrier layer in the absence of evidence to the contrary.
Regarding Claim 11, as evidenced by Reinecke, the incorporation of plasticizer into PVC involves plasticizer penetrating into and interacting with the polar groups of PVC resin (Page 2). Accordingly, the PVC polymer itself within Hisazumi ‘175 is broadly construed as “a plasticizer-binding substance”.
Regarding Claim 13, the barrier and strengthening layers of Hisazumi ‘175 comprise “monomer and/or polymer plasticizers”. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi ‘175 (U.S. Pat. No. 4,320,175) in view of Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) as evidenced by Coltro (Food Control, 2014, 44, 118-129).
Hisazumi ‘175 teaches laminated vinylidene chloride films for packaging (Abstract; Col. 1, Lines 16-35) and describes an embodiment in Example 9 where a multi-layer film possessing layers of Example 1 is produced via co-extrusion (Col. 9, Line 60 to Col. 10, Line 15). Example 1 possesses a strengthening layer with poly(vinyl chloride-co-vinylidene chloride), polymeric plasticizer (c), and MBS impact modifier (construed as “supporting PVC film layer”) and a gas-barrier layer with poly(vinyl chloride-co-vinylidene chloride) and epoxidized soybean oil (Table I; Col. 7, Line 10 to Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi ‘175 explicitly states the polymeric plasticizer exhibits no migration into the barrier layer (Col. 4, Lines 49-54). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Given such, the evidence of record indicates the multilayer films of Hisazumi ‘175 necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary.
The particular embodiment of Hisazumi ‘175 differs from the subject matter claimed in that the described thickness is not within the claimed range. Hisazumi ‘175 teaches the gas barrier used can be 10 micron thick whereas the strengthening layer can range from 15-30 microns (Col. 8, Lines 6-30). Accordingly, Hisazumi ‘175 is seen to suggested total thicknesses that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hisazumi ‘175 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hisazumi ‘175
Alternatively Regarding Claim 11, Reinecke teaches it was known that DIDP (diisodecyl phthalate) and DTDP (ditridecyl phthalate) are known to be useful in combination with more costly diffusion-resistant plasticizers such as polyesters for the purpose of improving resistance to diffusion-controlled plasticizer losses (Pages 8-9). Given the implied interaction between the plasticizers, such phthalate plasticizers are construed as “a plasticizer-binding substance”. It would have been obvious to one of ordinary skill in the art to further include plasticizers such as DIDP or DTDP within the films of Hisazumi ‘175 because doing so would further improve resistance to diffusion-controlled plasticizer loss as taught by Rienecke.
Claims 6, 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi ‘175 (U.S. Pat. No. 4,320,175) in view of Battersby (US 2012/0207887 A1) as evidenced by Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) and Coltro (Food Control, 2014, 44, 118-129).
Regarding Claim 6, Hisazumi ‘175 teaches laminated vinylidene chloride films for packaging (Abstract; Col. 1, Lines 16-35) and describes an embodiment in Example 9 where a multi-layer film possessing layers of Example 1 is produced via co-extrusion (Col. 9, Line 60 to Col. 10, Line 15). Example 1 possesses a strengthening layer with poly(vinyl chloride-co-vinylidene chloride), polymeric plasticizer (c), and MBS impact modifier (construed as “supporting PVC film layer”) and a gas-barrier layer with poly(vinyl chloride-co-vinylidene chloride) and epoxidized soybean oil (Table I; Col. 7, Line 10 to Col. 9, Line 58; Col. 13, Lines 6-23). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi ‘175 explicitly states the polymeric plasticizer exhibits no migration into the barrier layer (Col. 4, Lines 49-54). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and notes overall migration levels below 1.5 mg/dm2 can be observed, depending on measurement conditions (Table 3). Given such, the evidence of record indicates the multilayer films of Hisazumi ‘175 necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary.
Hisazumi ‘175 teaches the films are used for food packaging (Col. 7, Lines 2-7). Hisazumi ‘175 differs from the subject matter claimed in that a preferred total thickness is not described. Battersby is also directed toward flexible food packaging films (Abstract) and teaches films of various thicknesses are known whereby a suitable thickness should be thin enough to provide flexibility and yet thick enough to provide structural integrity (¶ 21). Battersby teaches normally, flexible films are at least 1 micron thick, but minimum/maximum/desirable thicknesses are easily determined by routine experimentation (¶ 22-23). Accordingly, Battersby expressly teaches the thickness of food packaging films is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal/workable film thicknesses for Hisazumi ‘175’s films 
Regarding Claims 7, 8, and 12, in the example of Hisazumi ‘175, the gas barrier layer has a thickness of 10 micron and the strengthening layer has a thickness of 30 micron (Table 1). Therefore, the total thickness of the co-extruded film of Example 9 is about 40 micron. The structure taught by Hisazumi ‘175 is seen to be no different in structure than a two layer film where the gas barrier layer is capable of facing a packaged material, whereby gas barrier layer is smaller in thickness than strenghthening layer.
Regarding Claim 9, Hisazumi ‘175 teaches embodiments where three-layered films are created where more than two film layers comprise poly(vinyl chloride-co-vinylidene chloride), plasticizers (polyesters and epoxidized soybean oil), and MBS resin (Table II; Col. 13, Lines 7-23). As discussed above, given the teachings of Hisazumi ‘175 indicate the MBS resin to be optional, it would have been obvious to one of ordinary skill in the art to omit the MBS resin within the multilayer films of Hisazumi ‘175, thereby predictably affording workable packaging materials in accordance with the teachings of Hisazumi ‘175. 
Regarding Claim 10, in Example 1 of Hisazumi ‘175, the strengthening layer comprises a lower-migration plasticizer (polyester) than the adjoining film layer. Therefore, such a layer is seen to also function as a migration barrier layer in the absence of evidence to the contrary.
Regarding Claim 11, as evidenced by Reinecke, the incorporation of plasticizer into PVC involves plasticizer penetrating into and interacting with the polar groups of Hisazumi ‘175 is broadly construed as “a plasticizer-binding substance”.
Regarding Claim 13, the barrier and strengthening layers of Hisazumi ‘175 comprise “monomer and/or polymer plasticizers”. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisazumi ‘175 (U.S. Pat. No. 4,320,175) in view of Battersby (US 2012/0207887 A1) and Reinecke (“Plasticizers”; Enclopedia of Polymer Science and Technology) as evidenced by Coltro (Food Control, 2014, 44, 118-129).
Hisazumi ‘175 teaches laminated vinylidene chloride films for packaging (Abstract; Col. 1, Lines 16-35) and describes an embodiment in Example 9 where a multi-layer film possessing layers of Example 1 is produced via co-extrusion (Col. 9, Line 60 to Col. 10, Line 15). Example 1 possesses a strengthening layer with poly(vinyl chloride-co-vinylidene chloride), polymeric plasticizer (c), and MBS impact modifier (construed as “supporting PVC film layer”) and a gas-barrier layer with poly(vinyl chloride-co-vinylidene chloride) and epoxidized soybean oil (Table I; Col. 7, Line 10 to Col. 9, Line 58; Col. 13, Lines 6-23). As evidenced by Reinecke, epoxidized soybean oil is a known plasticizer for PVCs (Pages 9-10) and is thus construed as a “polymer plasticizer and/or monomer plasticizer”. With respect to migration properties, Hisazumi ‘175 explicitly states the polymeric plasticizer exhibits no migration into the barrier layer (Col. 4, Lines 49-54). This is in addition to the teachings of Reinecke who indicates it has long been known polymeric and oligomeric polyesters are diffusion (i.e. migration) resistant plasticizers (Page 9). In addition, Coltro probed the migration characteristics for various plasticizers such as epoxidized soybean oil and polyesters (Page 119) and Hisazumi ‘175 necessarily exhibit the migration characteristics of the claim in the absence of evidence to the contrary.
Hisazumi ‘175 teaches the films are used for food packaging (Col. 7, Lines 2-7). Hisazumi ‘175 differs from the subject matter claimed in that a preferred total thickness is not described. Battersby is also directed toward flexible food packaging films (Abstract) and teaches films of various thicknesses are known whereby a suitable thickness should be thin enough to provide flexibility and yet thick enough to provide structural integrity (¶ 21). Battersby teaches normally, flexible films are at least 1 micron thick, but minimum/maximum/desirable thicknesses are easily determined by routine experimentation (¶ 22-23). Accordingly, Battersby expressly teaches the thickness of food packaging films is a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal/workable film thicknesses for Hisazumi ‘175’s films within the scope of the present claims so as to produce desirable flexibility/structural integrity characteristics.
Alternatively Regarding Claim 11, Reinecke teaches it was known that DIDP (diisodecyl phthalate) and DTDP (ditridecyl phthalate) are known to be useful in combination with more costly diffusion-resistant plasticizers such as polyesters for the Hisazumi ‘175 because doing so would further improve resistance to diffusion-controlled plasticizer loss as taught by Rienecke.
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
With respect to the indefiniteness rejection concerning total migration, Applicant argues specifying what conditions are involved with migration is not necessary for enablement and doing so would unnecessarily restrict the present application. This is not found persuasive as whether or not the claims are enabled are not at issue; rather, the question at hand is whether the claim is indefinite under 35 USC 112(b). In this regard, Applicant does not dispute that the overall migration characteristics for a film changes depending on what substrate is used and the measurement conditions that are used. Since an identical film can be within or outside the scope of the claim depending on how one chooses to measure the overall migration, the scope of what films are meant to be encompassed by the claims is unclear. Therefore, the rejection is maintained. 
Applicant argues the Hisazumi references fail to describe the overall thicknesses now claimed. This is not found persuasive as the thickness characteristic claimed is Hisazumi ‘175 alone or by Battersby in combination with either Hisazumi reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764